Citation Nr: 0808908	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  94-28 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1986 to March 1989.  
Service personnel records reflect that the veteran did not 
serve on active duty at any time subsequent to March 1989.  
The veteran had service in the Air Force Reserves from 1990 
to 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) originally on appeal from a February 1994 rating 
determination of the New York, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
appeared at a hearing before a local hearing officer in 
February 1998 and before a Member of the Board who is no 
longer employed by the Board in March 1999.  This matter was 
remanded by the Board in September 1999 for further 
development.  It was subsequently returned to the Board in 
May 2004.  

The Board informed the veteran that the individual who 
conducted the March 1999 hearing was no longer employed by 
the Board.  In July 2004, the veteran indicated that she 
wanted the claim considered on the basis of the prior hearing 
and the evidence already of record.  

In August 2004, the Board denied service connection for a 
nervous disorder.  The veteran subsequently appealed the 
decision to the United States Court of Appeals for Veterans' 
Claims (Court).  

In a June 2006 single judge decision, the Court affirmed the 
August 2004 decision of the Board.  In July 2007, counsel for 
the appellant filed a motion for a panel decision.  In 
response to the motion, the judge who prepared the June 2006 
decision re-reviewed the appeal, and, in a September 2007 
decision, withdrew the June 2007 decision, set aside the 
August 2004 Board decision, and remanded the matter for the 
Board to provide additional reasons and bases for its 
decision.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In her June 2005 brief, the appellant's then attorney noted 
that the medical history reported with regard to the 
veteran's mental health problems reveals that she noted 
having been diagnosed with depression and alcohol problems 
while on active duty in 1987.  

While the RO has requested all service medical records and 
the National Personnel Records Center (NPRC) has indicated 
that all requested records were sent, it is not clear whether 
the NPRC searched for the veteran's mental health records 
jacket.  The appellant has essentially requested that an 
additional attempt be made to obtain these records.  

The Court's decision requires additional discussion as to the 
date of onset of the veteran's psychiatric disability.  Such 
a discussion involves questions requiring specialized 
psychiatric expertise.  Hence an examination is needed.  
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Contact NPRC and request that they 
furnish copies of all treatment records 
with regard to any psychiatric during the 
veteran's period of service from March 
1986 to March 1989, including copies of 
any treatment records contained in the 
"mental health jacket," if available.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorder.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder should be made 
available to the examiner.  

The examiner is requested to answer the 
following questions:  Does the veteran 
currently have a psychiatric disorder?  
If so, is it as likely as not (50 percent 
probability or more) was the psychiatric 
disability present in service or in the 
year immediately following discharge from 
active service in March 1989?  If not, is 
any psychiatric disability at least as 
likely as not otherwise related to 
service?  The examiner should provide 
rationale for each opinion.  

3.  After completion of the above, re-
adjudicate the claim.  If the above claim 
is not fully granted, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 



